Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.
 
Allowable Subject Matter
Claims 1-2, 7-16 and 20-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with Applicant Arguments/remarks filed 07/16/2021 pg. 10-11.
Further, regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a mounting bracket assembly mounted to the non-interior facing side of the display screen, the mounting bracket assembly including 
a mounting bracket having a first longitudinally extending support member and a second longitudinally extending support member; and 
a shelf connected to the first and second longitudinally extending support members, the shelf includes first, second and third engagement members, 
the shelf further including a base member and a wall member extending outwardly from a lateral edge of the base member, 
the base member and the wall member being substantially planar, 
the first and third engagement members extendingPage 2 of 13Appl. No. 16/428,494 Amendment dated July 16, 2021 Reply to Office Action of April 16, 2021from the wall member of the shelf, 
the second engagement member extending from the base member of the shelf, each of the engagements between the first, second and third engagement members and the first and second longitudinally extending support members being at a different height relative to the base member of the shelf; and 
an electronic control module mounted to the shelf”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2, 7-13 and 21-25 depending from claim 1 are therefor also allowable.

Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a mounting bracket configured to be mounted to a display screen of a vehicle, 
a shelf connected to the first and second longitudinally extending support members, the shelf includes 
first, second and third engagement members, 
the shelf further including a base member and a wall member extending outwardly from a lateral edge of the base member, 
the base member and the wall member being substantially planar, 
the first and third engagement members extending from the wall member of the shelf, 
the second engagement member extending from the base member of the shelf, 
each of the engagements between the first, second and third engagement members and the first and second longitudinally extending support members being at a different height relative to the base member of the shelf”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 15-16, 20 and 26-27 depending from claim 14 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841